Citation Nr: 0727668	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  06-38 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1966 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the benefit sought on 
appeal.

In April 2007, the veteran and his wife provided testimony at 
a Travel Board hearing before the undersigned Acting Veterans 
Law Judge.  A copy of the transcript is of record.

The Board notes that the veteran submitted a certificate of 
completion for an education course for PTSD at a VAMC.  While 
the veteran indicated at his April 2007 video conference 
hearing that he would submit proof of completion, he did not 
include a waiver letter.  However, since his VA outpatient 
treatment records and Board hearing discuss the group 
therapy, the Board considers this evidence to be duplicative 
and would not change the outcome of his claim.  Accordingly, 
a remand for the purpose of having the RO issue a 
supplemental statement of the case is not required.  


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  The veteran's PTSD is manifested by occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to symptoms of reexperiencing traumatic events in 
service, insomnia, nightmares, anxiety, flashbacks, hyper 
vigilance, depressed mood, and irritability.  

3.  The post-traumatic stress disorder has not caused 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The criteria for an initial disability rating of 30 percent, 
but no higher, for PTSD have been met.  38 U.S.C.A. § 1155 
(West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic 
Code 9411 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the 
RO dated in April 2005 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  In addition, the letter informed the 
veteran that he should submit any additional evidence that he 
had in his possession.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records and post service treatment records 
have been obtained, including VA treatment records dated in 
2005 and 2006.  He received a video hearing in April 2007.  
He has been afforded appropriate disability evaluation 
examinations.  The Board does not have notice of any 
additional relevant evidence which is available but has not 
been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.

In July 2005, the RO granted service connection for PTSD and 
assigned a disability rating of 10 percent, effective March 
15, 2005.  The veteran now asserts that his PTSD stressors 
associated with combat in Vietnam and his low GAF score are 
more severely disabling than indicated by the present 10 
percent rating.  Since this appeal ensued after the veteran 
disagreed with the initial rating assigned following a grant 
of service connection, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staging."  See Fenderson v. West, 12 Vet. App. 
119 (1999).

VA's Schedule for Rating Disabilities (Rating Schedule) 
determines the disability ratings that apply in each case, 
38 C.F.R. Part 4.  The percentage ratings represent the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA currently evaluates the veteran's disability under 
Diagnostic Code (DC) 9411, which pertains to PTSD.  Under 
these criteria, VA assigns a 10 percent rating where there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and the ability to 
perform occupational tasks only during periods of significant 
stress, or where symptoms are controlled by continuous 
medication.  See 38 C.F.R. § 4.130, Diagnostic Code (DC) 
9411.

A 30 percent rating contemplates occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to such symptoms as depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, and 
mild memory loss.  See 38 C.F.R. § 4.130, DC 9411. 

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

The Court held that global assessment of functioning (GAF) 
scores is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) 
(citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th Ed.) (DSM-IV), 
p. 32).  GAF scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 51 to 60 reflect 
more moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  The schedule 
employs nomenclature based upon the DSM-IV, which includes 
the GAF scale.  See 38 C.F.R. § 4.130.

Applying the law to the facts of this case, the Board finds 
that the medical evidence supports a 30 percent disability 
rating.  Indeed, VA outpatient treatment reports and the May 
2005 VA examination provide highly probative evidence in 
favor of the veteran's claim.

At the April 2005 psychiatric examination, the veteran 
reported reexperiencing traumatic events in service, 
insomnia, nightmares, anxiety, flashbacks, hyper vigilance, 
depressed mood, and irritability.  The veteran also noted 
that his current relationships and family life are strained 
because of avoidance behavior, irritability, and 
communication difficulties.  The veteran indicated he married 
his current wife three times and divorced her twice.  She 
noted that during the video conference hearing in April 2007 
that she divorced the veteran twice due to his withdrawal 
from her but now understands it is a function of his 
psychiatric disorder.  The veteran also never socializes and 
has no friends or involvement in any recreational activities.  
The veteran maintains professional employment as a draftsman 
but he does not work well with other people.  

Based on the mental status examination, the examiner 
indicated that the veteran's affect was constricted but he 
was oriented to person, place, time, and situation.  In 
addition, the veteran's condition manifests chronic paranoid 
ideation by feeling constantly on edge.  However, the 
examiner found that his thought processes were logical, 
coherent, and goal directed and that his judgment, remote 
memory, and short-term memory were intact.  Indeed, the 
examiner noted no evidence of delusions or hallucinations and 
above average intelligence.  However, the examiner also found 
evidence of short-term memory and concentration impairment.  
Consequently, the examiner provided a diagnosis of chronic 
and severe PTSD and a GAF score of 45.  A subsequent VA 
outpatient treatment record in September 2006 provided a GAF 
score of 50.

GAF scores in this range reflect severe symptoms of social 
and occupational impairment (chronic irritability, anger, 
hallucinations and depression, no friends and an inability to 
keep a job).  Finally, the examiner concluded that he has 
moderate psychofunctional impairment, moderate occupational 
impairment, and severe social impairment due to his PTSD.  

The Board finds that the veteran's PTSD is manifested by 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to symptoms of reexperiencing 
traumatic events in service, insomnia, nightmares, anxiety, 
flashbacks, hyper vigilance, depressed mood, and 
irritability.  The Board concludes that such symptoms most 
nearly approximate the criteria for a 30 percent rating.  
However, the veteran's PTSD symptoms do not support an 
evaluation higher than 30 percent.  The symptoms listed in 
the criteria for a 50 percent rating have not been 
demonstrated, namely a flattened affect, circumstantial, 
circumlocutory or stereotyped speech, panic attacks more than 
once a week, difficulty in understanding complex commands, 
impairment of long-term memory, judgment, and abstract 
thinking.  For example, the mental status examination in May 
2005 found no evidence of impairment of remote or short-term 
memory or impaired judgment.  

Even though a 45 to 50 GAF score can be indicative of a 50 
percent disability rating, the veteran's symptoms do not 
provide enough evidence to support an evaluation higher than 
30 percent.  Simply stated, the post-service medical record 
shows that the veteran's PTSD symptoms more closely 
approximate an evaluation of 30 percent.  In short, the 
preponderance of the evidence supports a disability rating of 
30 percent, but no higher, for the veteran's PTSD.

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the disability markedly interferes 
with the veteran's ability to function in the workplace due 
to the veteran's long employment history.  Furthermore, there 
is no evidence of exceptional or unusual circumstances, such 
as frequent hospitalizations, to suggest that the veteran is 
not adequately compensated for his disability by the regular 
rating schedule. VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1 
(disability ratings are based on the average impairment of 
earning capacity).  

In fact, despite the nature and severity of his PTSD 
condition, it does not markedly interfere with his 
employment.  Although the Board notes that the disability 
most likely interferes with the veteran's ability to perform 
certain jobs, such impairment is already contemplated by the 
applicable schedular criteria so that consideration of an 
extraschedular basis is not shown to be necessary.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Therefore, further development 
in keeping with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

Entitlement to a disability rating of 30 percent for PTSD is 
granted.


____________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


